Opinion ly

GreeNE, J.
This was an action of assump-sit commenced before a justice of the peace in Johnson *500co.unty., by Thomas. Snyder against Robert Lucas. Judgment for the. plaintiff. Defendant took an appeal and obtained judgment in district court. New trial granted; venue, changed from Johnson to Muscatine district court, and there, the plaintiff obtained a verdict and judgment for seventy dollars..
W: Penn. Gla/rli, for plaintiffs in error.
8. Whieher and J. D. Templin, for defendant.
Th.e. suit was. instituted to recover the value of certain plastering done by the plaintiff in a dwelling house for the defendant. This house had been built by Snyder under n contract to finish the same in complete order except the plastering of the upper story. The account appears to have, b.een for plastering the upper story which was not included in the above contract.
O.n the trial Lucas gave in evidence a receipt from Snyder for “five, hundred dollars for work done on a house in accordance with the annexed plan.” The court instructed th.e jnry that the “receipt does not from its terms refer to. such plastering as was excluded from the written contract. And for this instruction it is contended that the judgment should be reversed. In support of this position it is assumed that the charge involves a question of fact which comes alone within the province of the jury. But wo do not consider it an instruction upon facts. It is one -of construction only, involving the legal signification and exteiit of the receipt. It was therefore a subject upon which the court could with propriety charge the jury.
As the instruction extended merely to the legal effect ■ and. meaning of the instrument before the court, and as the other proceedings in this case were substantially correct, the judgment below cannot be disturbed.
Judgment affirmed.